Title: Thomas Jefferson to Henry Foxall, 16 March 1812
From: Jefferson, Thomas
To: Foxall, Henry


          
                  Dear Sir 
                   
                     Monticello 
                     Mar. 16. 12.
          
		  
		  
		   
		   
		  The stove arrived safely; I have set it up and find it to answer perfectly. the room is very small where it is placed, and is fully warmed by it in a few minutes. a room of larger size would require the stove to be larger. 
		  I certainly like it better than any stove I have ever seen, & not doubting that when it becomes known it will be in great demand, I expect you will find it worth while to make one or two sizes above this. I have a large dome-room of 24.f. diam. which needs a stove, but a large one. I have not yet learned how to prevent it’s smoaking in the first moments of lighting the fire. 
		   
		   I have desired Messrs Gibson & Jefferson of Richmond to remit a sum of money to mr Barnes for the paiment of this and two or three other debts there & I have desired mr Barnes to pay you out of it 55.46½ D the amount of the bill sent me. Accept the assurance of my great esteem & respect
          
            Th:
            Jefferson
        